Title: To Thomas Jefferson from Richard Price, 26 October 1788
From: Price, Richard
To: Jefferson, Thomas



Dear Sir
Hackney Oct 26th. 1788

I cannot help embracing the opportunity which Mr. Gibson, the conveyer of these lines, offers me to pay my respects to you and to return you my thanks for the letter with which you honoured me by Mr. Barlow. I was glad to See a person so distinguished by his genius and poetical powers, and I wished much I could have Shewn him greater civilities while in London; but he happen’d to come here at a Season of the year very unfavourable to his introduction into company, and also when, being in a poor state of health, I was going to reside in Wales for the remainder of the Summer in hopes of obtaining there a recruit of health and Spirits. I could not therefore obtain more of the pleasure of his company than he gave me by dining with me the day before I Set out. He has probably now left London. Should he be at Paris deliver my respectful compliments to him.
What is now passing in France is an object of my anxious attention. I am by no means properly informed about the nature and circumstances of the Struggle; but as far as it is a Struggle for a free constitution of government and the recovery of their rights by the people I heartily wish it Succes whatever may be the consequence to this country, for I have learnt to consider myself more as a citizen of the world than of any particular country, and to Such a person every advance that the cause of public liberty makes must be agreeable. For this reason I have been made very happy by the adoption of the new federal Constitution in America. This constitution meets my Ideas in most of its parts; and I have been trembling under the apprehensions of its rejection. Without doubt it has defects; but it may be well hoped that time and experience will afford the means of removing them.
Mr. Necker Seems to me to have undertaken a hard work. He will indeed be great if he Should restore Finances so derang’d as  those of France. The convening of the States Seems to be an important Step for that purpose, as well as a noble triumph to the lovers of liberty.—Mr. Necker has Shewn so well the folly of war, that I cannot help hoping he will not easily be drawn into it, especially as a permanent peace is no less necessary to deliver us from the danger of our debts than it is to deliver France. I see, however, with pain that our ministers do not act as if this was true.—But I will Say no more of Politics.
I am now reading Mr. Necker’s book on the importance of religious opinions. It is a very extraordinary work for a minister of State, and does him on the whole great honour. But he is too vague in his manner of discoursing about religion. He should have defined it, and taken care to distinguish the religion he means from the Superstitions that go under the name of religion, and which have done unspeakable harm in the world. What he Says is true only of a rational and liberal religion; that is of a religion which enforces the obligations of morality by motives drawn from the authority of a righteous and benevolent Deity and a future retribution. But he Seems never to have consider’d that there has been in almost all religions a melancholy Separation of religion from morality. Popery teaches a method of pleasing God without forsaking vice, and of getting to heaven by penances, bodily mortifications, pilgrimages, saying masses, believing mysterious doctrines, burning heretics, aggrandizing Priests &c. Mahometans expect a paradise of Sensual pleasures. Pagans worship’d lewd, revengeful and cruel Deities, and thus Sanctify’d to themselves Some of the worst passions. The religion likewise of many Protestants is little better than a compromise with the Deity for wrong practises by fastings, Sacraments hearing the word &c. Would not Society be better without Such religions? Is Atheism less pernicious than Demonism? And what is the religion of many persons but a kind of demonism that delights in human Sacrifices and causes them to look with horror on the greatest part of mankind? Plutarch, it is well known, has observd very justly that it is better not to believe in a God than to believe him to be a capricious and malevolent being. These reflexions have Struck me very forcibly in reading Mr. Necker’s book. They shew how incumbent it is on all who wish the happiness of the world to endeavour to propagate just notions of the Deity and of religion. I can reflect with Some Satisfaction that this has been one of the Studies and labours of my life.—But, Dear Sir, I have insensibly run into a talk that I by no  means intended when I begun this letter, and which I am afraid you will think impertinent. I hope you will excuse it, and ever believe me to be, with the greatest respect, Your most obedient and humble Servt,

Richd: Price

 
You probably know M. Du pont, the friend of the late Mr. Turgot. May I beg the favour of you to convey the inclosed Note to him? The design of it is only to tell him that I have received the present he has Sent me of his book on the Treaty of Commerce between the two kingdoms and to thank him for it. I do not know how to direct to him.
